Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on November 30, 2021. Claims 1-20 were pending in the Application. Claims 1-17 and 20 are amended. Claim 21 has been added. No claims have been canceled. Claims 1 and 20 are the independent claims, the remaining claims depend, directly or indirectly, on Claim 1. Thus Claims 1-21 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive and/or moot. This action is made FINAL.

Response to Arguments


















In the context of Claim Interpretation, for paragraphs 7-15 of the Non-Final Rejection Office Action dated June 30, 2021, Applicant arguments are persuasive in regards to the positively recited elements and intended use interpretations for paragraphs 7-15 with the exception of paragraph 8, for claims 1 and 20, in regards to “generating, … a range of input values for the attribute to determine a plurality of measured changes …” and paragraph 11, for claim 8, in regards to “…: ranking …, wherein the instructions to present the subsequent  user interface …” are intended uses of “the attribute” and “the instructions”, respectively.
In the context of the Drawings Objections, for paragraph 16.a. of the Non-Final Rejection Office Action dated June 30, 2021, Applicant has submitted drawings that are much clearer and easier to read. Examiner accepts the replacement drawings submitted on November 30, 2021, and 
In the context of 35 U.S.C. § 112(a), New Matter Situations, as for paragraphs 20 and 21 of the Non-Final Rejection Office Action dated June 30, 2021, Applicant arguments are not persuasive to overcome the rejection under 35 U.S.C. § 112(a), therefore, Examiner hereby does not withdraw the rejections under 35 U.S.C. § 112(a) for paragraphs 20 and 21 of the Non-Final Rejection Office Action dated June 30, 2021. Examiner reviewed Specification [0094]-[0114], as well as various other Specification paragraphs, and is still unable to find support for exactly what first scores are being generated as claimed in claims 1 and 20 for the limitation of “generating, by the model, first scores based on different input values within a range of input values for the attribute …” and for exactly what second scores are being generated as claimed in claims 1 and 20 for the limitation of “generating, with the model, second scores based on different ones of the input values within the range of input values …”  out of the multiple scores being generated. The multiple scores being generated do not describe the first scores and the second scores that are being generated, so that the descriptions clearly allow persons of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). See MPEP § 2163.02.
Examiner has searched in the Specification for support in regards to the limitation “contributed difference(s)”, “contributed”, and “difference”, with only 18 references to claims 1, 16, and 20. Again, “contributed differences” is not described in the claims nor the Specification so that the description clearly allows persons of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). See MPEP § 2163.02.
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, for paragraph 22 of the Non-Final Rejection Office Action dated June 30, 2021, Applicant arguments are not persuasive to overcome the rejection of the 35 U.S.C. § 112(a), Lack of Algorithm, for paragraph 22 of the Non-Final Rejection Office Action dated June 30, 2021.  Applicant cited Specification [0070] as clearly describing, by way of example, the limitation “sending, … user interfaces having a plurality of user inputs configured to receive user-entered attributes …” Examiner is unable to find in Specification [0070] how the user interfaces having a plurality of user inputs that are configured to receive user-entered attributes. The claim language appears in ipsis verbsis in Specification [0070], and therefore, the written description requirement is not necessarily met. Examiner does not hereby withdraw the rejection under 35 U.S.C. § 112(a), Lack of Algorithm, for paragraph 22 of the Non-Final Rejection Office Action dated June 30, 2021.
In the context of 35 U.S.C. § 112(b), Hybrid Claims, for paragraphs 23.a.-23.i. of the Non-Final Rejection Office Action dated June 30, 2021, Applicant arguments are persuasive to overcome the rejections of the 35 U.S.C. § 112(b), Hybrid Claims, for paragraphs 23.a.-23.i. of 
In the context of 35 U.S.C. § 112(b), Unclear Scope, for paragraph 24 of the Non-Final Rejection Office Action dated June 30, 2021, Applicant arguments are persuasive to overcome the rejection of the 35 U.S.C. § 112(b), Unclear Scope, for paragraph 24 of the Non-Final Rejection Office Action dated June 30, 2021.  Examiner hereby withdraws the rejection under 35 U.S.C. § 112(b), Unclear Scope, for paragraph 24 of the Non-Final Rejection Office Action dated June 30, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, for paragraphs 25-35 of the Non-Final Rejection Office Action dated June 30, 2021, Applicant arguments are not persuasive to overcome the rejections of the 35 U.S.C. § 112(b), Unclear Scope, for paragraphs 25-35 of the Non-Final Rejection Office Action dated June 30, 2021.  Examiner does not hereby withdraw the rejections under 35 U.S.C. § 112(b), Unclear Scope, for paragraphs 25-35 of the Non-Final Rejection Office Action dated June 30, 2021.
For paragraph 25 of the Non-Final Rejection Office Action dated June 30, 2021, Examiner notes that a typographical transposition error was made when citing “different attributes within a range of attributes” as being unclear, and as noted by the Applicant. Examiner should have cited “different input values within a range of input values …” as being unclear, as it is still unclear what “different input values” and what “range of input values” are being used in the model to generate first scores.
In the context of 35 U.S.C. § 112(b), Antecedent Basis, for paragraph 36 of the Non-Final Rejection Office Action dated June 30, 2021, Applicant argument is persuasive to overcome the 
In the context of 35 U.S.C. § 112(b), Means-Plus-Function, for paragraph 38 of the Non-Final Rejection Office Action dated June 30, 2021, Applicant argument is persuasive to overcome the rejections of the 35 U.S.C. § 112(b), Means-Plus-Function, for paragraph 38 of the Non-Final Rejection Office Action dated June 30, 2021.  Examiner hereby withdraws the rejection under 35 U.S.C. § 112(b), Means-Plus-Function, for paragraph 38 of the Non-Final Rejection Office Action dated June 30, 2021.
In the context of 35 U.S.C. § 103, Applicant submits that the cited references, taken alone or in hypothetical combination, fail to teach or suggest features recited by independent claims 1 and 20. The cited sections of Hurley and Willis clearly do not disclose, for example, determinations of "contributed differences on scores output by a machine learning model based on a combination of values obtained for respective ones of the different attributes in the set of attributes" like those recited by the claims. Moreover, the Examiner fails to provide any rationale as to how the citations to passages related to topic identification in Hurley disclose the elements of the claims for which they are cited.
Examiner has considered these arguments and is not persuaded. Examiner submits that Applicant has not adequately described “contributed differences” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner, under the broadest reasonable interpretation, is Atwell, [0040], where it is recited “… results associated with the customized insurance products … may be fed back and used to tune or otherwise adjust determinations of subsequent customized insurance parameters and segments (e.g., by decreasing the value of a deductible amount displayed to potential customers). For example, the results might be cycled back within the system and used to train predictive models associated with clustering, profiling, pricing, or any other of the information and decisions described herein.” Examiner has relied solely on Atwell for the cited limitation of "contributed differences on scores output by a machine learning model based on a combination of values obtained for respective ones of the different attributes in the set of attributes" like those recited by the claims. Therefore, Applicant argument is not persuasive, and claim 1, as well as claim 20, remain rejected under 35 U.S.C. § 103.
In the context of 35 U.S.C. § 103, Applicant submits that the cited references, taken alone or in hypothetical combination, fail to teach or suggest features recited by independent claims 1 and 20. The cited sections of Willis and Atwell do not disclose or suggest processes like those recited by the claims, such as, "determining, with one or more servers, for different attributes in a set of attributes, contributed differences on scores output by a machine learning model based on a combination of values obtained for respective ones of the different attributes in the set of attributes," among others. 
Examiner has considered these arguments and is not persuaded. Examiner submits that the limitation “attribute(s)” recited in claim 1, as well as claim 20, do not recite and claim the attribute(s) as insurance attributes. Therefore, under the broadest reasonable interpretation of the limitation “attribute(s)”, Examiner is construing the limitation “attribute(s)” as parameters that can be selected from any of the structured data parameters, as in Atwell. Examiner again relies Atwell, FIG. 6, and [0034] and [0038]-[0040], “… results associated with the customized insurance products … may be fed back and used to tune or otherwise adjust determinations of subsequent customized insurance parameters and segments (e.g., by decreasing the value of a deductible amount displayed to potential customers). For example, the results might be cycled back within the system and used to train predictive models associated with clustering, profiling, pricing, or any other of the information and decisions described herein,” to be construed as "determining, with one or more servers, for different attributes in a set of attributes, contributed differences on scores output by a machine learning model based on a combination of values obtained for respective ones of the different attributes in the set of attributes." Therefore, Applicant argument is not persuasive, and claim 1, as well as claim 20, remain rejected under 35 U.S.C. § 103.
As Claim 1, and similarly Claim 20, stand rejected under 35 U.S.C. §103; claims 2-19 and 21, which depend from Claim 1, stand rejected under 35 U.S.C. §103.

Claim Interpretation
Regarding Claims 1 and 20, Examiner notes that the following limitation is not positively recited in the claims, and therefore carries limited patentable weight: Claims 1 and 20
Regarding Claims 1 and 20, Examiner notes that the following limitations: “sending … the one or more user interfaces having a plurality of user inputs configured to receive user-entered attributes …;” and “sending, …, via the network, instructions to present a subsequent user interface …” are intended uses of the “one or more user interfaces” and “instructions”, respectively, and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



New Matter Situations
Claims 1 and 20 recite “… first scores…” and “…second scores…” The limitations “… first scores…” and “…second scores…” identify subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “… first scores…”  and “…second scores…” in the specification. Applicant cited Specification [0094]-[0114], among others as support by the specification as originally filed. Examiner was unable to find in the cited paragraphs where multiple scores provided support for the first and second scores being generated by the model. (See MPEP 608.04) 
Claims 1 and 20 recite “…contributed differences…” The limitation “…contributed differences…” identifies subject matter not properly described in the application as filed, as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitation as Examiner is able to find only one reference to “differences,” and it applied to price, and no references to “contributed” or “contributed differences.” Applicant cited Specification [0100], presumably for support for contributed differences, but Examiner contends that the generation of a partial derivative as described in [0100] is not the same as contributed differences. Examiner found eight references to “attribute contribute(s)” and again contends this is not the same as contributed differences. (See MPEP 608.04) 

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 1 recites “A tangible, non-transitory, machine readable medium storing instructions that when executed by one or more processors effectuate operations comprising: …" The claim is unclear because it is not clear what is performing the operations. The correct Beauregard language format would recite “A tangible, non-transitory, machine readable medium storing instructions that when executed by one or more processors cause the one or more processors to perform operations comprising: …" Here it is clear that the “one or more processors” are performing operations comprising: …” 
The dictionary definition of “effectuate” is “to cause or bring about (something); to put (something) into effect or operation,” where (something) for this case would be “operations.” Substituting the dictionary definition for “effectuate” and “operations for something,” then the preamble would recite “A tangible, non-transitory, machine readable medium storing instructions that when executed by one or more processors “cause or bring about operations” comprising: …", which does not have the same scope as with the Beauregard language format because it is not clear as to what is “causing or bringing about operations comprising.” Therefore, the scope of what is “executed by one or more processors effectuate operations
Claim 1 recites “A tangible, non-transitory, machine readable medium storing instructions that when executed by one or more processors effectuate operations comprising: determining, with one or more servers, …; receiving, with one or more servers, …; sending, with one or more servers, …; receiving, with one or more servers, …; determining, with one or more servers, …; sending, with one or more servers, …" The claim scope is unclear because it is not clear what is performing the operations, as the one or more processors are executing the instructions to perform the operations in the correct Beauregard language format, but each functional limitation recited as the “operations comprising,” such as “determining, receiving, determining, sending,” are being claimed as being performed “with one or more servers.”
Therefore, the scope of what is “executed by one or more processors effectuate operations comprising: determining, with one or more servers, …; receiving, with one or more servers, …; sending, with one or more servers, …; receiving, with one or more servers, …; determining, with one or more servers, …; sending, with one or more servers, …" is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 1 and 20 recite "generating, with the model, first scores based on different input values within a range of input values for the attribute..." The claim is unclear because “different input values” and “a range of input values” are not clearly defined. Therefore, the scope of what is “different input values” and “a range of input values” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 1 and 20 recite "generating, with one or more servers, second scores based on different ones of the input values within the range of input values for the attribute..." The claim is unclear because “different ones of the input values” and “the range of input values” are not 
Claims 1 and 20 recite “generating, …, first scores … corresponding ones of the different input values within the range for the attribute;" and “generating, …, second scores … corresponding ones of the different input values within the respective ranges of input values …;” The claim is unclear because “corresponding ones of the different input values” is not clearly defined. Therefore, the scope of what is “corresponding ones of the different input values” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 1-2, 4-5, 8, and 20 recite “… at least some …" The claim is unclear because “at least some” is not clearly defined. Examiner understands that reference to an item in a set is clear, and reference to at least some other items in the set that are not the item is clear, but this does not provide clarity as to exactly what are the other attributes nor the exact number of other attributes that are being referenced in the set. Examiner also understands that “at least some” requires more than one, without a requirement for all, but this is still vague and indefinite and not clear. Therefore, the scope of what is “at least some” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claims 3 and 6 recite “…relative to other possible user input values …" The claim is unclear because “other possible user input values” is not clearly defined. Therefore, the scope of what is “other possible user input values” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 15 recites “… according to three or more different scales by which values are binned;" The claim is unclear because “different scales” is not clearly defined. It is not clear what characteristics of the scales are being used to cause the three or more attributes to be 
Claim 17 recites “steps for classifying …; and steps for determining …” The claim is unclear because “steps for classifying” and “steps for determining” are not clearly defined by the claims or in the specification. Therefore, the scope of what is “steps for classifying” and “steps for determining” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103





























The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
































Claims 1-2, 8-10, 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (U. S. Patent Application Publication No. 20170337594 A1), herein referred to as Hurley, in view of Willis et al (U. S. Patent No. 9183593 B2), herein referred to as Willis, and in further view of Atwell et al (U. S. Patent No. 20160098800 A1), herein referred to as Atwell.

Claims 1 and 20
Hurley teaches a tangible, non-transitory, machine readable medium storing 
instructions that when executed by one or more processors effectuate operations comprising: ([0006]) 

wherein a contributed difference by an attribute in the set of attributes is determined based on the model by: generating, with the model, first scores based on different input values within a range of input values for the attribute to determine a plurality of measured changes between different scores among the first scores output by the model responsive to differences between corresponding ones of the different input values within the range of input values for the attribute; and
(FIG. 3 and FIG. 4, [0028] and [0053]) 

generating, with the model, second scores based on different ones of the input values within the range of input values for the attribute for different input values within respective ranges of input values for at least some other attributes in the set of attributes to determine a plurality of determined changes between different scores among the second scores output by the model responsive to differences 

sending, with one or more servers executing the comparison application, to the user computing device, via the network, instructions to present a subsequent user interface with visual elements indicating the respective contributions of the respective attributes on the score of the model for the user, wherein three or more of the visual elements indicate three or more respective contributions of three or more of the attributes of the user on the score. (FIG. 11-19 and [0021] and [0023]) 

Hurley does not teach, however, Willis teaches receiving, with one or more servers, a request, from a user computing device, to access a comparison application;
(FIG. 12-20 and [Column 14, lines 57-67]) 

sending, with one or more servers executing the comparison application, in response to receiving the request to access the comparison application, one or more user interfaces corresponding to the comparison application to the user computing device via a network, the one or more user interfaces having a plurality of user inputs configured to receive user-entered attributes within the set of attributes and return the user-entered attributes to the comparison application;
(Figures 4-20, and [Column 1, lines 34-38] and [Column 16, lines 62-67]) 

receiving, with one or more servers executing the comparison application, user input values for four or more attributes within the set of attributes from the user computing device via the one or more user interfaces; (FIGS. 23-24 and [Column 15, lines 52-65]) 

Willis teaches a customizable insurance system. It would have been obvious to one of ordinary skill in the art to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because the advancement of electronic communication network bandwidth capabilities in the last decade has enabled the delivery of applications allowing a shift from being primarily performed via physical data storage devices to being performed via online distribution so that developers have the capability to upload applications to a digital distribution platform and users can download applications from the digital distribution platform. This capability allows for quicker access by the user with a much more efficient information and data transfer through less information technology infrastructure. 

Hurley and Willis do not teach, however, Atwell teaches determining, with one or more servers, for different attributes in a set of attributes,   contributed 

determining, with one or more servers executing the comparison application, 
respective contributions of the four or more attributes of the user on a score output by the model for the user based on the respective user input values and the contributed differences determined for at least the four or more attributes on scores output by  the model; and (FIG.6, [0034] and [0038]-[0040])

Atwell teaches dynamically customizing insurance product configurations. It would have been obvious to one of ordinary skill in the art to include dynamically customizing insurance product configurations, as in Atwell, and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining to elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because it can be hard to accurately provide appropriate insurance related information to a potential insurance customer, and an insurer might manually investigate and compile information describing a business or other entity to be insured, which may then be used to recommend a set of insurance coverages. Aggregating and reviewing this information may be a difficult task, and the lag time for generating a recommendation may make such an approach impractical, 

Claim 2
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Willis and Atwell do not teach, however, Hurley teaches the medium of claim 1, comprising: classifying at least some of the attributes of the user based on the respective contribution of the respective attribute on the score output by the model for the user; and (FIG. 7 and [0056] and [0059]) 

determining the visual elements for corresponding ones of the three or more attributes of the user based on a respective result of a respective classification.
([0077] and [0078]) 

Claim 8
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Willis and Atwell do not teach, however, Hurley teaches the medium of claim 1, comprising: ranking the attributes based on the respective contributions of the respective attributes on the score of the model for the user, wherein the instructions to present the subsequent user interface with visual elements indicating the respective contributions of the respective attributes the score for the user comprises: instructing 

Claim 9
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Hurley and Atwell do not teach, Willis teaches the medium of claim 1, wherein: determining respective contributions of attributes on the score of the model for the user comprises, for a given attribute, estimating a contribution of the given attribute toward the score for the user and comparing the estimated contribution to a distribution of contributions of the given attribute to scores output by the model for a group of users. ([Column 14, lines 57-67]) 

Willis teaches a customizable insurance system. It would have been obvious to one of ordinary skill in the art to include a customizable insurance system, as in Willis; and to include dynamically customizing insurance product configurations, as in Atwell, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because the advancement of electronic communication network bandwidth capabilities in the last decade has enabled the delivery of applications, allowing a shift from being primarily performed via physical data storage devices to being performed via online distribution, so that developers have the capability to upload 

Claim 10
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Willis and Atwell do not teach, Hurley teaches the medium of claim 1, wherein: determining respective contributions of attributes on the score of the model for the user comprises, for a given attribute, determining a partial derivative of the score for the user with respect to the given attribute. ([0053]) 

Claim 13
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Willis and Atwell do not teach, Hurley teaches the medium of claim 1, comprising selecting and grading a subset of the attributes that have a larger contribution on the score for the user than unselected attributes among the four or more attributes.
(FIGS. 2-4 and [0053])

Claim 16
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Willis and Atwell do not teach, Hurley teaches the medium of claim 1, wherein: determining respective contributions of the respective attributes on the score of the 

Claim 18
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Hurley and Atwell do not teach, Willis teaches the medium of claim 1, the operations comprising: sending a plurality of insurance options to the user computing device for presentation to the user. ([Column 6, lines 47-54] and [Column 6, lines 58-67]) 

Willis teaches a customizable insurance system. It would have been obvious to one of ordinary skill in the art to include a customizable insurance system, as in Willis; and to include dynamically customizing insurance product configurations, as in Atwell, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because the advancement of electronic communication network bandwidth capabilities in the last decade has enabled the delivery of applications, allowing a shift from being primarily performed via physical data storage devices to being performed via online distribution, so that developers have the capability to upload applications to a digital distribution platform and users can download applications from the 

Claim 19
Hurley, Willis, and Atwell disclose the limitations of Claims 1 and 18.
Hurley and Atwell do not teach, Willis teaches the medium of claim 18, wherein: each of the insurance options is associated with an address of a server of a respective insurance provider of the respective insurance option. (FIGS. 12-20 and [Column 14, lines 57-67]) 

Willis teaches a customizable insurance system. It would have been obvious to one of ordinary skill in the art to include a customizable insurance system, as in Willis; and to include dynamically customizing insurance product configurations, as in Atwell, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because the advancement of electronic communication network bandwidth capabilities in the last decade has enabled the delivery of applications, allowing a shift from being primarily performed via physical data storage devices to being performed via online distribution, so that developers have the capability to upload applications to a digital distribution platform and users can download applications from the .

Claims 3-7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (U. S. Patent Application Publication No. 20170337594 A1), herein referred to as Hurley, in view of Willis et al (U. S. Patent No. 9183593 B2), herein referred to as Willis, in view of Atwell et al (U. S. Patent No. 20160098800 A1), herein referred to as Atwell, and in further view of Steben et al (U. S. Patent Application Publication No. 20160012542 A1), herein referred to as Steben.

Claim 3
Hurley, Willis, and Atwell disclose the limitations of Claims 1 and 2.
Hurley, Willis, and Atwell do not teach, however, Steben teaches the medium of claim 2, wherein: classifying comprises assigning an ordinal classification to the respective attributes, the ordinal classification of an attribute based on the respective contribution of the user input value on the score relative to other possible user input values or a determined distribution of user input values of other users. ([0018])

Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Claim 4
Hurley, Willis, and Atwell disclose the limitations of Claims 1 and 2.
Hurley, Willis, Atwell, and Steben disclose the limitations of Claim 3.
Hurley, Willis, and Atwell do not teach, however, Steben teaches the medium of claim 3, wherein: assigning ordinal classifications comprises assigning different ordinal classifications to at least some attributes and assigning the same ordinal classification to at least some attributes. ([0018]) 

Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include dynamically customizing insurance product configurations, as in Atwell; and to include a Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Claim 5
Hurley, Willis, and Atwell disclose the limitations of Claims 1 and 2.
Hurley, Willis, Atwell, and Steben disclose the limitations of Claim 3.
Hurley, Willis, and Atwell do not teach, however, Steben teaches the medium of claim 3, wherein: at least some ordinal classifications scale linearly in stepwise fashion with at least some attribute values. ([0018]) 

Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include dynamically customizing insurance product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it 

Claim 6
Hurley, Willis, and Atwell disclose the limitations of Claim 1 and 2.
Hurley, Willis, and Atwell do not teach, however, Steben teaches the medium of claim 2, wherein: classifying comprises assigning a respective letter grade to each of the at least three attributes based on the respective contribution of the user input value relative to other possible user input values or a determined distribution of user input values of other users; and ([0018]) 

determining visual elements comprises instructing the user computing device to display assigned letter grades in association with labels identifying graded attributes. ([0132]) 

	Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Claim 7
Hurley, Willis, and Atwell disclose the limitations of Claim 1. 
Hurley, Willis, and Atwell do not teach, however, however, Steben teaches the medium of claim 1, comprising: ranking the attributes based on the respective contributions of the respective attributes on the score of the model for the user; and ([0079]) 

selecting attributes above a threshold rank for inclusion in the subsequent user interface with the visual elements indicating the respective contributions, wherein attributes below the threshold ranking are not displayed in the subsequent user interface with the visual elements indicating the respective contributions of the respective attributes on the score for the user. ([0048]) 

Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious Steben; to include dynamically customizing insurance product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Claim 15
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Hurley, Willis, and Atwell do not teach, however, Steben teaches the medium of claim 1, wherein: the three or more attributes are classified into ordinal categories according to three or more different scales by which values are binned; ([0018]) 

Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include dynamically customizing insurance product configurations, as in Atwell; and to include a Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Hurley, Atwell, and Steben do not teach, however, Willis teaches the score is indicative of a price of automotive insurance; and (FIG. 23 and FIG. 24, and [Column 15, 52-65]) 

the received attributes comprise at least seven of the following: gender, marital status, age, driving history, credit rating, current insurance status, home ownership status, annual miles driven, geolocation, make of vehicle to be insured, model of vehicle to be insured, or year of vehicle to be insured. ([Column 6, lines 22-36], [Column 15, lines 44-46], and [Column 15, lines 57-65]) 

Willis teaches a customizable insurance system. It would have been obvious to one of ordinary skill in the art to include a customizable insurance system, as in Willis; to include a ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; and to include dynamically customizing insurance product Atwell, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining two elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to enhance the collection of information by gathering directly from a user in real-time, near real-time, to provide the user the best insurance options. This provides for a much more user-friendly and quicker customer experience in purchasing insurance.

Claim 17
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Hurley, Willis, and Atwell do not teach, however, however, Steben teaches the medium of claim 1, comprising: steps for classifying respective contributions of respective attributes on scores output by the model; and (FIG. 5 and [0082]) 

steps for determining which attributes to present to the user in a report indicative of which attributes have larger contributions on the score for the user output by the model than other attributes. (FIG. 5 and [0086]) 

Steben teaches any type of ranking or rating system based on any combination of relative ordinal and/or numeric values suitable for a desired implementation. It would have been obvious to one of ordinary skill in the art to include any type of ranking or rating system based on ordinal and/or numeric values suitable for a desired implementation, as in Steben; to include Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (U. S. Patent Application Publication No. 20170337594 A1), herein referred to as Hurley, in view of Willis et al (U. S. Patent No. 9183593 B2), herein referred to as Willis, in view of Atwell et al (U. S. Patent No. 20160098800 A1), herein referred to as Atwell, and in further view of Wanker (U. S. Patent Application Publication No. US 20120233087 A1), herein referred to as Wanker.

Claim 11
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Hurley, Willis, and Atwell do not teach, however, Wanker teaches the medium of claim 1, wherein determining respective contributions of attributes on the score of the model for the user comprises: accessing the model that outputs the scores based on a weighted sum of the attributes;  (Figure 3, and [0039]-[0040]) 

calculating a plurality of products of respective attributes and respective weights of the model corresponding to the respective attributes; and ([0039]) 

determining the respective amounts based on calculated respective products 
corresponding to the respective attributes. ([0047]) 
 
Wanker teaches a customizable electronic commerce comparison system. It would have been obvious to one of ordinary skill in the art to include a customizable electronic commerce comparison system, as in Wanker; to include dynamically customizing insurance product configurations, as in Atwell, and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to provide consumers with specific information, especially in regards to insurance that enables consumers to make the best informed decisions for their most optimal and cost effective insurance coverage through comparison of competing insurance quotes.


Claim 12
Hurley, Willis, and Atwell disclose the limitations of Claim 1.
Hurley, Willis, and Atwell do not teach, however, Wanker teaches the medium of claim 1, wherein determining respective contributions of attributes on the score of the model for the user comprises, for a given attribute: accessing a weight applied to the given attribute in the model; ([0039]-[0040]) 

comparing the given attribute to a distribution of the given attribute in a population to determine a value indicative of percentage of the population that has an instance of the given attribute is larger than the given attribute of the user; and  ([0058]) 

determining a respective contribution of the given attribute on the price of insurance for the user based on both the pricing weight and the value indicative of percentage of the population that has an instance of the given attribute is larger than the given attribute of the user. ([0058]) 

Wanker teaches a customizable electronic commerce comparison system. It would have been obvious to one of ordinary skill in the art to include a customizable electronic commerce comparison system, as in Wanker; to include dynamically customizing insurance product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining two elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to provide .

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (U. S. Patent Application Publication No. 20170337594 A1), herein referred to as Hurley, in view of Willis et al (U. S. Patent No. 9183593 B2), herein referred to as Willis, in view of Atwell et al (U. S. Patent No. 20160098800 A1), herein referred to as Atwell, and in view of Lang et al (U. S. Patent Application Publication No. 20150254754 A1), herein referred to as Lang.

Claim 14
Hurley, Willis, and Atwell disclose the limitations of Claim 1. 
Hurley, Willis, and Atwell do not teach, however, Lang teaches the medium of claim 1, wherein: the one or more user interfaces and the subsequent user interface are webpages; (Fig. 9 and [0080] and [0082]) 

the subsequent user interface presents four or more of the attributes as scoring factors presented adjacent the score for the user, each scoring factor being visually associated with an identifier of an ordinal classification indicating whether the respective scoring factor raises or lowers the score for the user, wherein changes in the scores output by the model are indicative of changes in a price of insurance for the user; and ([0099]) 

a pricing analytics application before receiving the request to access the comparison application. ([0108]) 

Lang teaches consumer evaluation of insurance options. It would have been obvious to one of ordinary skill in the art to include consumer evaluation of insurance options, as in Lang; to include dynamically customizing insurance product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references in order to provide an effective means for an average consumer to evaluate insurance plans, which feature highly variable coverage options with respect to copay percentages, out-of-pocket cost limitations, deductibles, and provider networks as well as other financial metrics.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al (U. S. Patent Application Publication No. 20170337594 A1), herein referred to as Hurley, in view of Willis et al (U. S. Patent No. 9183593 B2), herein referred to as Willis, in view of Atwell et al (U. S. Patent No. 20160098800 A1), herein referred to as Atwell, in view of Steben et al (U. S. Patent Application Publication No. 20160012542 A1), herein referred to as Steben, in view of Wanker (U. S. Patent Application Publication No. US 20120233087 A1), herein referred to as Wanker, and in further view of Lang et al (U. S. Patent Application Publication No. 20150254754 A1), herein referred to as Lang.

Claim 21
Hurley, Willis, and Atwell disclose the limitations of Claim 1. 
Hurley, Willis, and Atwell do not teach, however, Steben teaches the medium of claim 1, wherein: classifying comprises assigning an ordinal classification to the respective attributes, the ordinal classification of an attribute based on the respective contribution of the user input value on the score relative to other possible user input values or a determined distribution of user input values of other users;
(See Steben, [0018]) 

Steben teaches hazard grade determination for an insurance product. It would have been obvious to one of ordinary skill in the art to include hazard grade determination for an insurance product, as in Steben; to include dynamically customizing insurance product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the failures of previous practices related to the rating of insurance premiums based on potential hazards to recognize the efficiencies, delays, and inconsistencies inherent in requiring the manual participation of underwriters.

Hurley, Willis, Atwell, and Steben do not teach, however, Wanker teaches determining respective contributions of attributes on the score of the model for the user comprises: accessing the model that outputs the  scores based on a  weighted sum of the attributes, 	
(Figure 3, and [0039]-[0040])
					
calculating a plurality of products of respective attributes and respective weights of the model corresponding to the respective attributes, and  ([0039]) 

determining the respective amounts based on calculated respective products corresponding to the respective attributes; ([0047])

Wanker teaches customizable electronic commerce comparison system. It would have been obvious to one of ordinary skill in the art to include customizable electronic commerce comparison system, as in Wanker; to include hazard grade determination for an insurance product, as in Steben; to include dynamically customizing insurance product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing topics of interest determined from product evaluations, as in Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide consumers with specific information, especially in regards to insurance that 

Hurley, Willis, Atwell, Steben, and Wanker do not teach, however, Lang the one or more user interfaces and the subsequent user interface are webpages; (Fig. 9 and [0080] and [0082]) 

the subsequent user interface presents four or more of the attributes as scoring factors presented adjacent of an ordinal classification indicating whether the respective scoring factor raises or lowers the score for the user, wherein changes in the scores output by the model are indicative of changes in a price of insurance for the user; and  ([0099]) 
									
the ordinal classifications  are determined based on a scoring factor model that is calibrated based on a plurality of calibration records obtained by query in a pricing analytics application before receiving the request to access the comparison application.
([0108]) 

Lang teaches consumer evaluation of insurance options. It would have been obvious to one of ordinary skill in the art to include consumer evaluation of insurance options, as in Lang; to include customizable electronic commerce comparison system, as in Wanker; to include hazard grade determination for an insurance product, as in Steben; to include dynamically customizing insurance product configurations, as in Atwell; and to include a customizable insurance system, as in Willis, to improve and/or enhance the technology of prioritizing Hurley, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an effective means for an average consumer to evaluate insurance plans, which feature highly variable coverage options with respect to copay percentages, out-of-pocket cost limitations, deductibles, and provider networks as well as other financial metrics.

Conclusion
















































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oldham et al (U. S. Patent Application Publication No. 20130159024 A1) – Real-Time Insurance Estimate Based on Non-Personal Identifying Information
Oldham recites methods and systems for providing estimated insurance quotes/premiums. After analyzing rate factors, a subset of rate factors are selected that yield a fairly accurate estimated insurance premium from a minimum amount of information easily obtainable from a user. The user inputs a value from a predetermined set of allowable inputs (value input filter). After receiving and analyzing the user inputs, the system generates one or more estimates and displays the one or more estimates to the user, e.g., via a web page. When multiple estimates are provided, the multiple estimates may differ based on the level of coverage, add-on features, or both. Readily known non-personal identifying information is preferably requested and used, thereby alleviating privacy concerns while still being able to provide an estimate to the user very quickly, e.g., under 30 seconds, once all the requested information is obtained. Oldham was not used as prior art as the cited references better taught the claimed subject matter.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/STEVEN CHISM/
Examiner, Art Unit 3692

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692